The Supreme Court did not improvidently exercise its discretion in denying the petition for leave to serve a late notice of claim. The petitioner failed to provide a reasonable excuse for his failure to serve a timely notice of claim (see Matter of Felice v Eastport/South Manor Cent. School Dist., 50 AD3d 138, 147 [2008]). Moreover, the evidence submitted by the petitioner along with his petition failed to establish that the County of Suffolk had actual knowledge of the essential facts constituting his claims within 90 days following their accrual or a reasonable time thereafter (see Williams v Nassau County Med. Ctr., 6 NY3d 531, 536 [2006]; Matter of Bush v City of New York, 76 AD3d 628, 629 [2010]; Matter of Charles v City of New York, 67 AD3d 793 [2009]). Finally, the petitioner failed to establish that the delay in serving a notice of claim would not substantially prejudice the County (see Williams v Nassau County Med. Ctr., 6 NY3d at 539; Matter of Bush v City of New York, 76 AD3d at 629; Matter of Felice v Eastport/South Manor Cent. School Dist., 50 AD3d at 152-153). Mastro, J.E, Balkin, Chambers and Sgroi, JJ., concur.